district court decline to grant the relief requested.' Any such motion to
                      reinstate this appeal shall be filed within 60 days of the district court's
                      order declining to grant the requested relief. The parties' request to stay
                      the briefing schedule in this matter is denied as moot.
                                  It is so ORDERED.



                                                         liC5
                                                         Saitta
                                                                12-2111



                                                                                        J.
                                                         Pickering P



                      cc: Hon. David B. Barker, District Judge
                           Howard Kim & Associates
                           Houser & Allison, APC
                           Eighth District Court Clerk




                            'We note that any aggrieved party may file a notice of appeal from
                      any appealable order entered at the completion of the district court
                      proceedings. See NRAP 3A.



SUPREME COURT
        OF
     NEVADA
                                                            2
(0) )947A    Qtejr,